           Case 1:20-cv-01719-KBJ Document 24 Filed 11/13/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    COMMONWEALTH OF PENNSYLVANIA et al.,

                        Plaintiffs,

          v.                                                     No. 1:20-cv-1719 KBJ

    ELISABETH D. DEVOS, in her official capacity as
         Secretary of Education, et al.,

                        Defendants.



                                      NOTICE OF SERVICE

         Pursuant to paragraph 4(a) of the Court’s General Order and Guidelines Applicable to APA

Cases Assigned to Judge Ketanji Brown Jackson (“General Order”), ECF No. 19, Defendants the

U.S. Department of Education and Elizabeth DeVos, in her official capacity as Secretary of

Education, notify the Court that today they served a Motion to Dismiss on Plaintiffs’ counsel in

this matter. 1

Dated: November 13, 2020                     Respectfully Submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             MARCIA BERMAN
                                             Assistant Director, Federal Programs Branch

                                             _/s/ Kathryn L. Wyer
                                             KATHRYN L. WYER
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch

1
 Pursuant to the General Order paragraph 4(a)(i)(3), the parties agreed to modify the schedule for
serving their filings set forth in the Court’s Minute Order of August 19, 2020, at the request of
Defendants, by extending the deadline for Defendants to serve their Motion to Dismiss, and
subsequent briefing deadlines, by one week. Defendants’ deadline to file a motion to dismiss was
accordingly extended to November 13, 2020.
Case 1:20-cv-01719-KBJ Document 24 Filed 11/13/20 Page 2 of 2




                           1100 L Street, N.W., Room 12014
                           Washington, DC 20005
                           Tel.: (202) 616-8475
                           Fax: (202) 616-8470
                           Email: kathryn.wyer@usdoj.gov
                           Attorneys for Defendants




                              2
